UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) Check the appropriate box: þ Preliminary Information Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement EQUINOX INTERNATIONAL, INC. (Name of Registrant as Specified in Its Charter) Nevada 80-0324801 (State of Incorporation) (Employer Identification Number) 3300 South Decatur, #10542 Las Vegas NV 89102 (267) 295-7814 (Address of Registrant’s Principal Office) Payment of Filing Fee (Check the appropriate box): þ No Fee Required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: Common (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: EQUINOX INTERNATIONAL, INC. NOTICE OF ACTION BY WRITTEN CONSENT OF THE SHAREHOLDERS DATE OF NOTICE MARCH , 2010. ITEMS OF CONSENT (1) Approval of transaction and definitive agreement withBiostem US L.L.C. (Biostem), whereby the Company will acquire an assignment of certain technology rights from Biostem in exchange for 20,400,000 new unregisteredcommon shares of the Company; (2) amendment of theCompany’s articles of incorporation to increase itsauthorized capital and change its name; (3) a change ofcontrol of the Company to either Biostem or the membersof Biostem; and (4) the election of three personsnominated by Biostem to serve as directors of theCompany. ACTION TAKEN AS OF A majority of the Company's stockholders approved theabove actions by written consent on February 25, 2010. March , 2010 EQUINOX INTERNATIONAL, INC., A Nevada Corporation On behalf of the Board of Directors By: /s/Robert T. Yurckonis Robert T. Yurckonis, President and C.E.O. 2 INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Pursuant to the requirements of Section 14(c) of the Securities and Exchange Act of 1934, as amended, and Section 78.320(2) of the Nevada Revised Statutes, this Information Statement and Notice of Action by Written Consent of the Shareholders is being furnished by Equinox International, Inc. (the "COMPANY"), a Nevada corporation, to you and other holders of record of the common stock of the Company as of the close of business on March , 2010, to provide information with respect to actions taken by written consent of the holders of a majority of the outstanding shares of Company common stock. This Information Statement is expected to be mailed to shareholders of the Company on or about March , 2010. The written consent actions adopted by holders of a majority of the outstanding shares of the Company's common stock approved (1) an Asset Purchase Agreement (the “Agreement”), between the Company and Biostem US L.L.C., a Florida limited liability company (“Biostem Florida”), a true and complete copy of which is annexed hereto and by this reference incorporated herein, pursuant to which the Company will acquire all rights of Biostem Florida in and to certain proprietary technology and the Company will issue Biostem Florida (or, at the option of Biostem Florida, the members of Biostem Florida, ratably), 20,400,000 new restricted and unregistered common shares of the Company; (2) amendment of the Company’s articles of incorporation, for the purposes of changing the Company’s name from “Equinox International, Inc.” to “Biostem U.S. Corporation”and increasing the Company's authorized capital from 75 million common shares to 200 million common shares; (3) a change of control of the Company, as the result of the aforesaid issuance of 20,400,000 new restricted and unregistered common shares of the Company to Biostem Florida (or, at the option of Biostem Florida, the members of Biostem Florida, ratably), which will result in Biostem Florida (or, at the option of Biostem Florida, the members of Biostem Florida, ratably) holding 81.47% of the total issued and outstanding common shares of the Company, after giving effect to the proposed transaction; and (4) the election of three persons nominated by Biostem Florida to serve as directors of the Company. Upon the closing of the transaction, Biostem Florida (or, at the option of Biostem Florida, the members of Biostem Florida, ratably) will assume control of the Company. The transaction will be consummated upon satisfaction of the conditions set forth in the Agreement and after 20 days have elapsed from the date of mailing of this Information Statement. A copy of the Agreement is attached hereto and by this reference incorporated herein. 3 PRIOR TRANSACTION SUPERSEDED This Information Statement amends and supersedes the preliminary information statement on Form 14C filed with the Securities and Exchange Commission by the Company on August 21, 2009, in which the Company reported a proposed transaction between the Company and the stockholders of Biostem US Inc., a Nevada corporation (“Biostem Nevada”), pursuant to which the Company proposed to exchange 20,400,000 of its new restricted and unregistered common shares for all of the issued and outstanding shares of Biostem Nevada, which at that time was the owner of the proprietary technology which is the subject of this Information Statement.Subsequent to August 21, 2009, for tax reasons and acting on the advice of counsel, the stockholders of Biostem Nevada determined that their best interests would be served by reorganizing as a Florida limited liability company.Accordingly, the proprietary technology which is the subject of the transaction described in the Agreement appended to this
